            Case: 19-10807-BAH Doc #: Filed: 09/19/19 Desc: Main Document                                          Page 1 of 4
 Fill in this information to identify the case:

Debtor 1    John                  S.                 Krochmal
Debtor 2    ______________________________________________
 (Spouse, if filing)
United States Bankruptcy Court for the: District   of New Hampshire
Case number       19-10807-BAH


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                             12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor: Quicken           Loans Inc.                                        Court claim no. (if known): 4-1

Last 4 digits of any number you use to identify
the debtor’s account:          8 4 4 6

 Does this notice supplement a prior notice of post petition
 fees, expenses, and charges?
           No
        X Yes. Date of the last notice: 09/12/2019

 Part 1:        Itemize Post petition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.

        Description                                                      Dates incurred                                      Amount

   1. Late charges                                                                                                   (1)

   2. Non-sufficient funds (NSF) fees                                                                                (2)

   3. Attorney fees                                                                                                  (3)

   4. Filing fees and court costs                                                                                    (4)

   5. Bankruptcy/Proof of claim fees                                     07/10/2019                                  (5)     $650.00*
   6. Appraisal/Broker’s price opinion fees                                                                          (6)

   7. Property inspection fees                                                                                       (7)

   8. Tax advances (non-escrow)                                                                                      (8)

   9. Insurance advances (non-escrow)                                                                                (9)

  10.                                                                                                                (10)

  11. Other. Specify:                                                                                                (11)

  12. Other. Specify:                                                                                                (12)

  13. Other. Specify:                                                                                                (13)

 14. Other. Specify:                                                                                                 (14)
 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                           Notice of Post petition Mortgage Fees, Expenses, and Charges                  Page 1
           Case: 19-10807-BAH Doc #: Filed: 09/19/19 Desc: Main Document                                                            Page 2 of 4


Debtor 1       John                  S.                        Krochmal                              Case number (if known) 19-10807-BAH
               First Name          Middle Name                 Last Name




 Part 2:     Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

     I am the creditor.
  X I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.
  Harmon Law Offices, P.C. as attorney for Quicken Loans Inc.

                ___/s/Richard T. Mulligan____________________                                      Date      ___9_/_19____/_19__
                 Signature




 Print:               Richard                             T.               Mulligan                   Title   Attorney
                      First Name                      Middle Name           Last Name




 Company              Harmon Law Offices, P.C.

 Address              150 California St.
                      Number                     Street
                      Newton                                                MA            02458
                      City                                                  State        ZIP Code




 Contact phone        (617)558-0500                                                                   Email mabk@harmonlaw.com




Official Form 410S2                                       Notice of Post petition Mortgage Fees, Expenses, and Charges                     Page 2
         Case: 19-10807-BAH Doc #: Filed: 09/19/19 Desc: Main Document              Page 3 of 4



                               UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE (CONCORD)

IN RE:                                                   Case No. 19-10807-BAH
                                                         Chapter 13
John S. Krochmal a/k/a John S. Krochmal, Jr

Debtor

                                     FORM 410S2 - ADDENDUM



*Bankruptcy/Proof of Claim Fees: This represents the fee for the review of the plan and for the
                                 preparation and filing of the Proof of claim.
         Case: 19-10807-BAH Doc #: Filed: 09/19/19 Desc: Main Document                               Page 4 of 4



                                  UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW HAMPSHIRE (CONCORD)

IN RE:                                                              Case No. 19-10807-BAH
                                                                    Chapter 13
John S. Krochmal a/k/a John S. Krochmal, Jr

Debtor


                                           CERTIFICATE OF SERVICE

         I, Richard T. Mulligan, state that on _September 19, 2019______________, I electronically filed the
foregoing document with the United States Bankruptcy Court for the District of New Hampshire on behalf of
Quicken Loans Inc. using the CM/ECF System. I served the foregoing document on the following CM/ECF
participants:

Douglas Thornton
Lawrence Sumski
Office of the United States Trustee

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the Court on
the following non CM/ECF participants:


John S. Krochmal
a/k/a John S. Krochmal, Jr
78 Barnett Hill Road
Alstead, NH 03602



                                                      Respectfully submitted,
                                                      Quicken Loans Inc.,
                                                      By its Attorney
                                                      /s/Richard T. Mulligan

                                                      Richard T. Mulligan
                                                      NH Bar Number 6414
                                                      Harmon Law Offices, P.C.
                                                      PO Box 610389
                                                      Newton Highlands, MA 02461
                                                      (617)558-0500
                                                      nhbk@harmonlaw.com

Dated:September 19, 2019
